WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh
Richard W. Slack

Attorneys for Plan Administrator

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
                                                                :
In re                                                           :      Chapter 11
                                                                :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-10412 (JLG)
                                                                :
                           Debtors.   1                         :      (Jointly Administered)
                                                                :
--------------------------------------------------------------- X

                           PLAN ADMINISTRATOR’S RESPONSE
                     TO MARY FARRIER’S MOTION FOR CONSIDERATION

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

                    On May 12, 2020, a “Motion for Consideration” filed by Mary J. Farrier was

entered on the docket as ECF No. 2337 (the “Motion”). The Plan Administrator2 for the Wind

Down Estates of Ditech Holding Corporation (f/k/a Walter Investment Management Corp.) and its




1
      The Wind Down Estates, along with the last four digits of their federal tax identification number, as applicable,
      are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial LLC (5868); Green
      Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance Agency of Nevada,
      Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing Corp. (3552); Marix
      Servicing LLC (6101); Walter Management Holding Company LLC (9818); and Walter Reverse Acquisition
      LLC (8837). The Wind Down Estates’ principal offices are located at 1100 Virginia Drive, Suite 100, Fort
      Washington, Pennsylvania 19034.

2
      Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the
      confirmed Third Amended Joint Chapter 11 Plan of Ditech Holding Corporation and its Affiliated Debtors
      (the “Plan”) (ECF No. 1326)




WEIL:\97508713\3\41703.0011
debtor affiliates (excluding Reorganized RMS) (collectively, the “Wind Down Estates”), hereby

responds to the Motion.

                                      PRELIMINARY STATEMENT

                    1.        In her one paragraph Motion, Ms. Farrier explains that as a result of her

“age and illness” the Court should order Ditech to waive the balances of two mortgages of Ms.

Farrier that Ditech previously owned and serviced. While the Plan Administrator is sympathetic

to Ms. Farrier’s personal circumstances as set forth in the Motion, as Ms. Farrier acknowledges,

neither of these mortgages are currently owned or serviced by Ditech. See Motion at 1. That fact

is dispositive of Ms. Farrier’s Motion, which should be denied.

                                        FACTUAL BACKGROUND

                    2.        In December 2013, Mary Farrier entered into a mortgage with Green Tree

Financial LLC (“Green Tree”) as security for collateral located at 3578 Dick Street, Cincinnati,

OH 45220. See Farrier Chapter 7 Petition at 28, 1:17- bk-12858 (S.D. Ohio Bankr., Aug. 3, 2017)

(Dkt. No. 1). In August 2014, Ms. Farrier entered into a mortgage with Green Tree as security for

collateral located at 5207 Ebersole Ave, Cincinnati, OH 45227. Id. at 19. Green Tree changed its

name to Ditech Financial LLC (“Ditech”) on August 31, 2015. Ms. Farrier alleges that Ditech sent

her an erroneous foreclosure letter in 2016, causing her to file for bankruptcy in August 2017

(the “Farrier Bankruptcy”). See Farrier Complaint, Farrier v. Leicht, 19-CV-00588-TSB-KLL

(S.D. Ohio, July 22, 2019) (Dkt. No. 1) (the “Ohio Action”). In the course of the Farrier

Bankruptcy, the Farrier Bankruptcy trustee, pursuant to an order by the Ohio Bankruptcy Court,

seized and sold a separate piece of property, located at 1095 North Bend Road, Cincinnati, Ohio

45224 (the “Seized Property”) which Ms. Farrier alleges was unlawful. Id. at 5-7.

                    3.        On July 22, 2019, Ms. Farrier filed a lawsuit seeking money damages

against Ditech, the Farrier Bankruptcy trustee, the United States Bankruptcy Court for the Southern


                                                      2
WEIL:\97508713\3\41703.0011
District of Ohio, and the Honorable Beth J. Buchanan of the United States Bankruptcy Court for

the Southern District of Ohio in connection with the seizure and sale of the Seized Property by the

Farrier Bankruptcy trustee. Id. Ms. Farrier seeks, from Ditech, money damages of $5 million. Id.

at 27. On January 28, 2020, the Magistrate Court in the Ohio Action recommended the dismissal

of Ms. Farrier’s Ohio Action and on May 12, 2020 the District Court adopted the recommendation,

dismissing the action. See Ohio Action Dkt. Nos. 25 and 34. Ms. Farrier filed a notice of appeal

on May 19, 2020. Id. at Dkt. No. 36. Thus, despite the Plan Injunction, Ms. Farrier continues to

actively litigate her case in Ohio.

                    4.        The Ohio Action was therefore included on the Plan Administrator’s Third

Omnibus Motion to Enforce Injunctive Provisions of Plan and Confirmation Order (the “Third

Omnibus Injunction Motion”) (ECF No. 1946). This action had previously been included on the

Plan Administrator’s Omnibus Motion to Enforce Injunctive Provisions of Plan and Confirmation

Order (ECF No. 1688) but was subsequently adjourned while the Debtors confirmed that there

were no “stay” or injunction issues” due to Ms. Farrier’s prior personal bankruptcy. See Third

Omnibus Injunction Motion, fn. 3. Farrier then submitted the two, substantively identical,

objections, dated December 30, 2019 and January 27, 2019. See ECF Nos. 1778 and 1796. At the

May 20, 2020 omnibus hearing, and in the Court’s subsequent order, Ms. Farrier’s objections were

overruled and the Third Omnibus Injunction Motion was granted. See ECF No. 2459.

                    5.        The ownership and servicing of Ms. Farrier’s mortgage accounts was

transferred to Shellpoint Mortgage Servicing, LLC (“Shellpoint”), on November 1, 2019 and

January 1, 2020, which she acknowledges in her Motion.




                                                      3
WEIL:\97508713\3\41703.0011
                                                 ARGUMENT

                    6.        Ms. Farrier’s Motion appears to ask that Ditech provide her with the

“consideration of wa[i]ving the two Mortgage balances.” In the following sentence, Ms. Farrier

acknowledges that “[t]hey transferred one of my Mortgages to Shellpoint Mortgage . . . the other

one to NewRez.” Even if the relief were otherwise legally appropriate, Ditech cannot provide Ms.

Farrier with the relief for which she is asking because Ditech no longer owns or services her

accounts and hasn’t for more than six months. Ditech cannot waive payments on mortgages it does

not own or service. Ms. Farrier’s Motion is thus moot. See E. Sys., Inc. v. W. 45th St. Indus.

Condos. Inc. (In re E. Sys., Inc.), 1991 WL 90733, at *4 (S.D.N.Y. May 23, 1991) (noting that the

“the actual disposition of property . . . may render moot an equitable claim as to the property” and

collecting cases).

                    7.        In the letter attached to her Motion, Ms. Farrier asserts that “Ditech want to

get out of the damages they cause me through chapter 11, they still want me to pay them.” This

appears to be a reference to the injunction provisions in Section 10.5 of the confirmed Plan

(the “Plan Injunction Provisions”) and the required dismissal of her claims for monetary relief

in the Ohio Action. Although the Plan Injunction Provisions, as found by the Court, do require

Ms. Farrier to dismiss her claims in the Ohio Action for monetary relief, the confirmed Plan does

not require the Wind Down Estates to provide separate consideration in exchange for compliance

with the Plan Injunction Provisions. Moreover, Ditech no longer owns or services Ms. Farrier’s

accounts and is not seeking any payment from her.

                    8.        Finally, if Ms. Farrier’s Motion is attempting to obtain monetary relief from

the Wind Down Estates, her motion is not an appropriate mechanism. In re Ephedra Prod. Liab.




                                                        4
WEIL:\97508713\3\41703.0011
Litig., 329 B.R. 1, 7 (S.D.N.Y. 2005) (“the only appropriate way to assert a claim against a debtor’s

estate is through the timely filing of a properly executed proof of claim”).

                    9.        In sum, Ditech no longer owns or services her accounts, and therefore is not

capable of providing the relief she seeks in her Motion. In addition, the Motion is also procedurally

and Motion is also substantively improper.

                                                CONCLUSION

                    The Plan Administrator respectfully requests that this Court deny the Motion.


Dated: June 10, 2020
       New York, New York

                                                    /s/ Richard W. Slack
                                                    WEIL, GOTSHAL & MANGES LLP
                                                    767 Fifth Avenue
                                                    New York, New York 10153
                                                    Telephone: (212) 310-8000
                                                    Facsimile: (212) 310-8007
                                                    Ray C. Schrock, P.C.
                                                    Sunny Singh
                                                    Richard W. Slack
                                                    David F. Hill, IV


                                                    Attorneys for Plan Administrator




                                                        5
WEIL:\97508713\3\41703.0011
